Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 1 of 9




                     EXHIBIT A
                      Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 2 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
               Polysciences, Inc.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 20-cv-03649-PBT
               Joseph T. Masrud
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:              Mathew Griffin c/o Joseph Gordon, Pietragalla Gordon Alfano Bosick & Raspanti, LLP

                                                       (Name of person to whom this subpoena is directed)

    X
    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:      See Attachment A



 Place: 2000 Market Street                                                              Date and Time: Sept. 8, 2020, 9:00 am EST
            20th Floor
            Philadelphia, PA 19103-3222

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:     August 28, 2020

                                  CLERK OF COURT
                                                                                            OR
                                                                                                  Eric E. Reed, Esq.
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Polysciences, Inc.
                                                                        , who issues or requests this subpoena, are:
Eric E. Reed, 2000 Market Street Philadelphia, PA 19103-3222, EReed@FoxRothschild.com, 215-299-2741

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 3 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 4 of 9
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 5 of 9




                                           Attachment A

                             DEFINITIONS AND INSTRUCTIONS

When used in this Subpoena, the following terms should have the meaning herein assigned

unless the context clearly requires another construction.

       1. “Parties.” The terms “plaintiff” and “defendant” as well as a party’s full or

abbreviated name or a pronoun referring to a party mean the party and, where applicable, its

officers, directors, employees, partners, corporate parent, subsidiaries or affiliates.

       2. “Defendant” refers to Joseph Masrud the defendant in this Action.

       3. “Serochem” means Serochem LLC and all predecessors in interest and/or affiliates or

subsidiaries of Serochem LLC or its predecessors in interest and the respective owners, officers

and directors of Serochem LLC and its affiliates and subsidiaries.

       4. “PEI” means Polyethylenimine.

       5. “Polysciences’ PEI Products” means any and all PEI products offered for sale by

Polysciences.

       6. “Serochem’s PEI Products” means the PEI products offered for sale by Serochem,

which includes but is not limited to, Serochem’s PEI Prime™ Powder, Transfection Grade

Linear Polyethylenimine and PEI Prime™ AQ 1 mg/mL Liquid Transfection Reagent.

       7. This “Action” means the instant action brought by Polysciences against Masrud in the

United States District Court for the Eastern District of Pennsylvania, 20-cv-03649-PBT.

       8. “Document” is defined to be synonymous in meaning and equal in scope to the usage

of the term “documents or electronically stored information” in Fed. R. Civ. P. 34(a)(1)(A). A

draft or non-identical copy is a separate document within the meaning of this term.
         Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 6 of 9




       9. “Communication” means the transmittal of information (in the form of facts, ideas,

inquiries or otherwise).

       10. “Person” is defined as any natural person or any business, legal, or governmental

entity or association.

       11. “Concerning” means relating to, referring to, describing, evidencing, or constituting.

       12. Identify (with respect to persons). When referring to a person, “to identify” means to

give, to the extent known, the person’s full name, present or last known address, and when

referring to a natural person, additionally, the present or last known place of employment. Once

a person has been identified in accordance with this subparagraph, only the name of that person

need be listed in response to subsequent discovery requesting the identification of that person.

       13. Identify (with respect to documents). When referring to documents, “to identify”

means to give, to the extent known, the (i) type of document; (ii) general subject matter; (iii) date

of the document; and (iv) author(s), addressee(s) and recipient(s). In the alternative, the

responding party may produce the documents, together with identifying information sufficient to

satisfy Fed. R. Civ. P. 33(d).

       14. All/Any/Each. The terms “all,” “any,” and “each” shall each be construed as

encompassing any and all.

       15. The connectives “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       16. The use of the singular form of any word includes the plural and vice versa.

       17. If any document or thing is not produced on a claim of privilege or subpoena

recipient contends a document or thing is otherwise excludable from discovery, Defendant shall
         Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 7 of 9




provide Plaintiff with a privilege log that conforms with Federal Rule of Civil Procedure

26(b)(5) and this Court’s local rules.

       18. If subpoena recipient objects to any request as overly broad or unduly burdensome,

subpoena recipient shall produce those documents and/or things which are unobjectionable and

specifically identify the respect in which the request is allegedly overly broad or burdensome,

respectfully.

                               REQUESTS FOR PRODUCTION

       Request No. 1.          All documents and things concerning this Action, including

communications to any Persons other than your counsel.

       Request No. 2.          All documents and things, including communications and

agreements, exchanged between Defendant, you and/or Serochem and any Persons concerning

Serochem’s PEI Products.

       Request No. 3.          All documents and things, including communications, agreements,

specifications, methods and protocols, exchanged between you, Defendant and/or Serochem and

any supplier(s) or manufacturer(s) of Serochem’s PEI Products.

       Request No. 4.          All documents and things concerning the design and development

of Serochem’s PEI Products, including but not limited to, documents and communications

concerning the decision to develop each of Serochem’s PEI Products.

       Request No. 5.          All documents sufficient to identify the entities or Persons

involved in the development, design, testing, engineering, manufacturing, marketing, and sales

of each Serochem PEI Products.

       Request No. 6.          All documents relating to the manufacture of each of Serochem’s

PEI Products, including protocols and methods of making and using the Serochem PEI Products.
        Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 8 of 9




       Request No. 7.         All documents and things concerning the advertising, marketing,

promotion, sale, or commercialization of any of Serochem’s PEI Products.

       Request No. 8.         All communications between you, Masrud and/or Serochem and

any entity or individual known or reasonably believed by Masrud to be or have been a

Polysciences customer or Polysciences prospective customer.

       Request No. 9.         All documents or communications referring to Polysciences or

Polysciences’ PEI Products or information created or controlled by Polysciences.

       Request No. 10.        All Documents and things concerning or related to any comparison

of any of Serochem’s PEI Products to any other product, including but not limited to

Polysciences’ PEI Products.

       Request No. 11.        All Documents and things concerning any attempt by you, and/or

Serochem to develop or create a product containing PEI.

       Request No. 12.        All documents and things concerning information or materials

concerning Polysciences and/or Polysciences’ PEI Products that were available to you or created,

maintained or obtained by you in connection with his work with Polysciences in an employment,

consulting or any other capacity.

       Request No. 13.        All documents and things reflecting or referring to any meetings

you had with any persons at Polysciences from 2015 to the present, including, without limitation

any meeting notes, communications between you and any persons at Polysciences.

       Request No. 14.        All documents and things concerning Polysciences’ PEI Products

in you’s possession, in hard copy or electronic version including, without limitation, any and all

documents obtained from any Polysciences server, document management system, email

account, personal computer, external hard drive, cloud storage.
        Case 2:20-cv-03649-PBT Document 37-2 Filed 12/17/20 Page 9 of 9




       Request No. 15.        All documents and things concerning Polysciences customers,

including, without limitation, any and all customer lists, contact names, transaction records and

communication.

       Request No. 16.        All documents and things containing information obtained from or

supplied by Polysciences and downloaded to drop box or any other data storage and retrieval

system including personal computers, external hard drives or data storage devices.

       Request No. 17.        All documents and things concerning any communications

between Masrud and you from January 1, 2018 until the present.

       Request No. 18.        All documents and things mentioning, discussing or concerning

Serochem.

       Request No. 19.        All PEI product formulations, PEI test data or PEI product

performance information.

       Request No. 20.        All communications mentioning or referring to Polysciences or any

Polysciences’ products.

       Request No. 21.        All agreements relating or referring to Polysciences or Serochem.

       Request No. 22.        All documents referring or relating to any PEI containing products

from January 1, 2018 until the present.

       Request No. 23.        All employment agreements entered to by you from January 1,

2018 until the present.
